Title: From Alexander Hamilton to Thomas Jefferson, [17 November 1792]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, November 17, 1792]

The Secretary of the Treasury presents his respectful Compliments to The Secretary of State and sends two Copies of the Report of the Trustees of the Sinking Fund agreed upon last night with the requisite documents for each. This is the last day for presenting them; so that even if either House should not sit it will be proper to forward the Report to the Presiding Officer.
The S of the T. will wait upon the Secretary of State at two OClock to day, if he hears nothing to the contrary, to adjust finally, the affair of Mr. Ternants application for the supply of St Domingo.

November 17th 1792

